My dissent is predicated on a view somewhat different from that expressed by Justice Grice. The moneys from which the interest arose were not public funds, but belonged to private persons. It is true the clerk was custodian by virtue of his office. He, although an insurer, did not in my opinion take title to the funds so deposited with him. But the only duty resting on him was their safekeeping. He met every demand of the law when he at the proper time accounted for that which was turned over to him. It is conceded that the clerk has done exactly that in this case. He did not, as I see it, loan the money out in the ordinary sense or use it in speculation for personal gain. He did not convert it to his own use, nor did he violate any law or duty in making the deposit in the bank. He kept it carefully segregated, apart from any personal funds; and while the account was in his name merely "as clerk," it at least showed an intention to separate it from personal funds. True, he might have kept it in a safe or rented a safety-deposit box, the expense of which would have been on him. He might have had it insured or taken an indemnity policy to protect him. It is also to be noted that this interest was received on the aggregate of such funds separately deposited with him, and which, separately, might not have earned interest. Even if in the broad, general sense, this custodian should be regarded as a trustee, the measure of his liability is wholly different from the ordinary trustee dealt with in Perdue v. McKenzie, supra. His duties are entirely different, and here he has violated none. If any person could claim this interest, it would be only the person to whom belongs the identified fund which earned the interest. The successor clerk is neither responsible for nor entitled to such funds. *Page 406